EX-23.01 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Exhibit 23.01 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement Nos. 333-166265, 333-156000, 333-148202, 333-136941, 333-88670, and 333-33667 on Form S-8of our reports dated February 20, 2016, relating to the consolidated financial statements and financial statement schedule of Biglari Holdings Inc. (which report expresses an unqualified opinion and includes an emphasis of matter paragraph relating to the contribution of cash and securities to investment partnerships), and the effectiveness of Biglari Holdings Inc.’s internal control over financial reporting, appearing in this Annual Report on Form 10-K of Biglari Holdings Inc. for the year ended December 31, 2015. /s/ Deloitte & Touche LLP Indianapolis, Indiana February 20, 2016
